Peters, J.
The only question presented by these facts is, whether the defendant had probable cause for the arrest of the plaintiff for larceny. Of course, that is a question for the court only, where the facts are not disputed; and, where they are in dispute, a question for the court, whether it is proved by such facts as the jury find from the evidence. The jury, in this case, undoubtedly believed that the defendant was revengeful and vindictive towards the plaintiff, and that he sought a pretence to prosecute him for larceny, when he had no reason to believe, and did not believe him to be guilty of it.
Upon a careful consideration of the testimony, we are unwilling to say that they were in error in arriving at such a conclusion.

Exceptions overruled.

Appleton, C. J., Walton, Dickerson, Barrows and Virgin, JJ., concurred.